                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


David G. Johnson, II,                                        Case No. 3:19CV2088

                        Plaintiff

               v.                                             ORDER

Judge Joseph Howe, et al.,

                        Defendants


       This case is about a judgment entered in July 2019 in a case filed in Toledo Municipal

Court concerning a land contract, Case No. 18-19416 (“State Court Case”). Plaintiff sues Judge

Joseph Howe, who presided over the State Court Case, Attorney Thomas Yoder, who represented

the plaintiffs in the State Court Case, and the City of Toledo. (Doc. 1).

       Plaintiff filed a motion to proceed with this case in forma pauperis (Doc. 2), and I grant

that motion. But for the reasons that follow, I dismiss this action.

                                          I. Background

       Douglas Davis and Ireen Ali-Davis (collectively, “Davis”) entered into a land installment

contract (“Contract”) with David Johnson (the Plaintiff in this action) concerning property located

at 16 E. Sylvania Ave, Toledo, Ohio (the “Property”). Represented by Thomas Yoder, Davis filed
the State Court Case alleging that David Johnson failed to make the payments required by the

Contract. Although David Johnson is named in the body of the complaint in the State Court Case,

and in the Contract attached thereto, the name of the defendant appearing in the caption of the

State Court Case is “Douglas Johnson,” not David Johnson. Plaintiff attaches the complaint and

docket in the State Court Case to the Complaint in this action.1 (Doc. 1-10 and 1-11).

          In this action, Plaintiff alleges that he was never served, nor was a party, in the State Court

Case. But Plaintiff also alleges here that he was served with the judgment entered against him in

the State Court Case. (Doc. 1 at 4). That judgment (Doc. 1-12) identifies David Johnson as the

defendant in the State Court Case caption and states in the body of the entry that David Johnson

breached the Contract for the Property. Also attached to the Complaint in this action is an

emergency motion (Doc. 1-1) filed by David Johnson in the State Court Case to vacate the

judgment entered against him. In that motion, David Johnson argued that Davis’ lawyer, Thomas

Yoder, perpetrated a fraud in the State Court Case by naming “Douglas Johnson,” rather than

David Johnson, as the defendant and, as a result, Judge Howe lacked jurisdiction over the State

Court Case.2

          In October 2019, Judge Howe adopted the original judgment entered in July 2019 and

granted Davis immediate possession of the Property. In the October judgment, Judge Howe noted




1
    Documents attached to and referred to in the Complaint become part of the pleadings. Fed. R. Civ. P. 10(c).
2
  In addition to the emergency motion, the State Court Case docket indicates that on August 7, 2019, David Johnson
filed an objection to the mediation referral in the State Court Case and demanded a hearing on his motion to vacate
the judgment entry, again arguing that the entry was obtained by fraud and the judge in the State Court Case lacked
subject matter jurisdiction. See Rodic v. Thistledown Racing Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980) (“Federal
courts may take judicial notice of proceedings in other courts of record.”) (citation omitted). The docket for the State
Court Case may be found on the public website of the Toledo Municipal Court at https://www.tmc-
clerk.com/caseinformation.


                                                           2
that David Johnson’s objection to mediation was denied yet he failed to appear at the mediation or

respond to documents filed by Davis.

        In the instant action, Plaintiff alleges that defendant Yoder conspired with or tricked Judge

Howe into acting without jurisdiction over Plaintiff and the Property. (Doc. 1 at 4). For relief,

Plaintiff asks that I vacate the judgment entered in the State Court Case, restore the Property to his

name, award compensatory damages in the amount of $75,000.00 and punitive damages in the

amount of $350,000.00. (Id. at 5).

                                       II. Standard of Review

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983. He alleges that Defendants

deprived him of the Property without due process of law in violation of the Fifth Amendment to

the United States Constitution. Although pro se pleadings are liberally construed, Boag v.

MacDougall, 454 U.S. 364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972),

the Court is required to dismiss an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to

state a claim upon which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke

v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v.

City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). An action has no arguable basis in law when

a defendant is immune from suit or when a Plaintiff claims a violation of a legal interest which

clearly does not exist. Neitzke, 490 U.S. at 327.

                                            III. Analysis

    A. The Rooker-Feldman Doctrine

        Federal courts “have a duty to consider their subject matter jurisdiction in regard to every

case and may raise the issue sua sponte.” Answers in Genesis, Inc. v. Creation Ministries Int’l,




                                                    3
Ltd., 556 F.3d 459, 465 (6th Cir. 2009) (citations omitted). “If the court determines at any time

that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

       The Rooker-Feldman doctrine holds that “a federal district court lacks subject matter

jurisdiction to review a state court decision.” Pittman v. Cuyahoga Cty. Dep’t of Children &

Family Servs., 241 F. App’x 285, 287 (6th Cir. 2007). The doctrine “is confined to cases of the

kind from which the doctrine acquired its name: cases brought by state-court losers complaining

of injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Whether the doctrine applies

depends on “the source of the injury the plaintiff alleges in the federal complaint.” McCormick v.

Braverman, 451 F.3d 382, 393 (6th Cir. 2006). “If the source of the injury is the state court

decision, then the Rooker-Feldman doctrine would prevent the district court from asserting

jurisdiction.” Id. Here, Plaintiff identifies the judgment in the State Court Case as the source of

his injury and, for relief, asks that I vacate the state court judgment.

       There is a twist to application of the Rooker-Feldman doctrine that must be considered

here. The Rooker-Feldman doctrine “does not apply to bar a suit in federal court brought by a

party who was not a party in the preceding state court action or against whom there is no state

court judgment.” Aey v. Mahoning Cty. Bd. of Elections, No. 4:08 CV 405, 2008 WL 554700, at

*3 (N.D. Ohio Feb. 26, 2008) (citing Johnson v. DeGandy, 512 U.S. 997, 1006 (1994); United

States v. Muskegon, 298 F.3d 569, 579 (6th Cir. 2002); Gottfried v. Med. Planning Servs., Inc.,

142 F.3d 326, 330 (6th Cir. 1998)). Plaintiff argues here, as he did before Judge Howe, that he

was not properly named as a defendant in the State Court Case and the judgment against him was

procured by fraud. But Judge Howe rejected those arguments and entered a judgment which



                                                   4
identified David Johnson as the defendant against whom the judgment was entered. (See Doc. 1-

12). Moreover, Plaintiff’s claims in this action are inextricably intertwined with the judgment

against him in the State Court Case, which he directly attacks in this action. See Moncier v. Jones,

803 F. Supp. 2d 815, 832 (E.D. Tenn. 2011) (“The Supreme Court has ruled that the Rooker–

Feldman doctrine does not apply where the plaintiff was not a party to the state-court proceeding

with which his current federal claims are inextricably intertwined unless the party directly attacks

the judgment.”) (citing Johnson, 512 U.S. at1005-06).

       Applying all the considerations of the Rooker-Feldman doctrine to the circumstances of

this case, I find that the doctrine is properly applied to Plaintiff’s claims in the instant action.

Plaintiff is, therefore, barred from “seeking what in substance would be appellate review of the

state judgment in a United States district court” based on his claim that the state court judgment

violates his federal rights. See Tropf v. Fid. Nat. Title Ins. Co., 289 F.3d 929, 936-37 (6th Cir.

2002) (citing Johnson, 512 U.S. at 1005-06). “Federal jurisdiction over appeals from state courts

is vested exclusively in the United States Supreme Court by 28 U.S.C. § 1257.” Johnson v. Ohio

Supreme Court, 156 F. App’x 779, 781 (6th Cir. 2005). Because I lack subject matter jurisdiction

over this case, I dismiss this action pursuant to Rule 12(h)(3).

   B. Section 1983 Claims are Dismissed

       Even if the Rooker-Feldman doctrine did not apply to this case, Plaintiff’s § 1983 claims

would nevertheless be dismissed pursuant to § 1915(e)(2). To state a claim under § 1983, Plaintiff

must allege the deprivation of a right secured by the United States Constitution or federal statute

by a person acting “under color of state law.” Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155-57

(1978); Spadafore v. Gardner, 330 F.3d 849, 852 (6th Cir. 2003).




                                                  5
       Defendant Thomas Yoder represented the plaintiffs in the State Court Case. There are no

allegations in the Complaint in this action that Yoder was anything but Davis’ private attorney

and, therefore, cannot fairly be said to be a state actor. See Cudejko v. Goldstein, 22 F. App’x 484,

485 (6th Cir. 2001) (“Private attorneys are not considered to be state actors for purposes of §

1983.”) (citing Polk County v. Dodson, 454 U.S. 312, 318 (1981)). Accordingly, Plaintiff fails to

state a plausible § 1983 claim against Thomas Yoder and, to the extent this action is not barred by

the Rooker-Feldman doctrine, defendant Yoder is dismissed from this action pursuant to §

1915(e)(2).

       With respect to the City of Toledo, a local government entity is liable under § 1983 only

when its official policy or custom causes the deprivation of an individual’s constitutional rights.

Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 692-94 (1978). The City of Toledo

cannot be held liable under the theory of respondeat superior for a constitutional violation caused

by its employees or agents. Id. at 694. Therefore, to allege a plausible § 1983 claim against the

City of Toledo, Plaintiff must “‘identify the policy, connect the policy to the city itself and show

that the particular injury was incurred because of the execution of that policy.’” Garner v.

Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (quoting Coogan v. City of Wixom, 820

F.2d 170, 176 (6th Cir. 1987)). Plaintiff makes no allegations in the Complaint regarding any

custom or policy of the City of Toledo which caused the claimed constitutional violation.

Accordingly, to the extent this action is not barred by the Rooker-Feldman doctrine, Plaintiff fails

to allege a plausible § 1983 claim against the City of Toledo, and the City is dismissed from this

action pursuant to § 1915(e)(2).

       Finally, Plaintiff sues Judge Howe in his official capacity. (Doc. 1 at 2). A suit against

Judge Howe in his official capacity is a suit against the Toledo Municipal Court. The Toledo



                                                 6
Municipal Court is not a “person” within the meaning of § 1983 but an arm of the State of Ohio

and, therefore, immune from suit pursuant to the Eleventh Amendment. See Ferguson v. Adkins,

No. C2-01-195, 2002 WL 484704, at *3 (S.D. Ohio Mar. 4, 2002) (Circleville Municipal Court,

as an arm of the State of Ohio, is shielded from suit by the Eleventh Amendment) (citing Foster v.

Walsh, 864 F.2d 416, 418 (6th Cir. 1988); Mumford v. Basinski, 105 F.3d 264, 267-68 (6th Cir.

1997) (state court judges sued under § 1983 in their official capacities are immune from suit

pursuant to the Eleventh Amendment)).

       To the extent Plaintiff sues Judge Howe in his individual capacity, judges enjoy absolute

immunity “from suits arising out of the performance of their judicial functions” even if it is alleged

that a judge acted corruptly or with malice. Leech v. DeWeese, 689 F.3d 538, 542 (6th Cir. 2012).

“Absolute judicial immunity is overcome only when a judge engages in non-judicial actions or

when the judge’s actions, though judicial in nature, are taken in complete absence of all

jurisdiction.” Wright v. Kinneary, 46 F. App’x 250, 252 (6th Cir. 2002) (citing Mireles v. Waco,

502 U.S. 9, 11-12 (1991)). Plaintiff’s Complaint implicates neither exception. His allegations

pertain to actions taken by Judge Howe in his judicial capacity in a matter properly before him and

within the scope of the subject matter jurisdiction of the municipal court.

       Accordingly, to the extent this action is not barred by the Rooker-Feldman doctrine, Judge

Howe is immune from suit and dismissed from this action pursuant to § 1915(e)(2).

                                          IV. Conclusion

       It is, therefore,

       ORDERED THAT:

           (1) This action (Doc. 1) be, and the same hereby is, dismissed pursuant to Fed. R. Civ.

               P. 12(h)(3) and 28 U.S.C. § 1915(e)(2);



                                                  7
   (2) Plaintiff’s motion to proceed in forma pauperis (Doc. 2) be, and the same hereby

       is, granted; and

   (3) I hereby certify, in accordance with 28 U.S.C. § 1915(a)(3), that an appeal from

       this decision would not be in good faith and shall not be allowed without payment

       of the filing fee.


So ordered.

                                                   /s/ James G. Carr
                                                   Sr. U.S. District Judge




                                       8
